DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to the art rejection, Applicant’s arguments with respect to claim(s) 1-4, 6-14, and 16-20 have been considered but are moot in view of the new grounds of rejection necessitated by the amendments to the claims.
However, with respect to the 101 rejection, the applicant’s arguments are not persuasive.
The applicant argues:

    PNG
    media_image1.png
    761
    618
    media_image1.png
    Greyscale

This argument is not persuasive because not every limitation must recite an abstract idea under step 2A, prong one, but the identifying, extracting, and providing limitations do, for the reasons discussed in the 101 rejection below.
The applicant further argues:

    PNG
    media_image2.png
    456
    618
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    265
    622
    media_image3.png
    Greyscale

This argument is not persuasive because an improvement in a judicial exception is not the same thing as an improvement in technology. Here, the applicant is reading in certain specific unclaimed elements, like a shutdown drilling operation, which is not affirmatively claimed. All that is claimed is the collection of data (vaguely recited) and the analysis of data (vaguely recited) in order to get some sort of answer product (vaguely recited). The claims do not affirmatively state what the answer products are or how they are applied with a particular machine, or used to transform or reduce a particular article to a different state or thing. Here, the claims are essentially monopolizing any logging data analysis that includes, ‘identifying stations as a depth difference vector measurement between a delta depth parameter and 0’. The claims are not specific and clear about what the practical application is, as the practical application is not affirmatively claimed. At most, under step 2A, prong two, there is merely a general linking of the use of the judicial exception to a particular environment or field of use, which is not indicative of integration into a practical application.
This response also pertains to the applicant’s arguments regarding independent claim 11 and all claims that depend on claims 1 and 11.

Drawings
The drawings filed on 07/22/21 are accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

With respect to step 1 of the patent subject matter eligibility analysis, the claims are directed to a process, machine, manufacture, or composition of matter. Independent claim 1 is directed to a method for a logging operation, which is a method. Independent claim 11 is directed to a system for a logging operation, which is a machine. All other claims depend on independent claims 1 and 11. As such, claims 1-20 are directed to a statutory category.

With respect to step 2A, prong one, the claims recite an abstract idea, law of nature, or natural phenomenon. Specifically, the following limitations recite mathematical concepts and/or mental processes.

Claims 1 and 11
identifying/identify one or more stations in the measurement data set, as a depth difference vector measurement between a delta depth parameter and 0 (This limitation recites a mathematical concept. Paragraph 0027 of the applicant’s specification states, “Additionally, statistical models may be used to identify stations during processing. For example, during processing a nominal time T is calculated by looking at distribution of absolute depth derivative, RPM distribution, and accelerometer at zero (or close to zero).”)
extracting/extract the one or more stations from the measurement data set to form an extracted measurement data set (This limitation recites a mathematical concept. Paragraph 0028 of the applicant’s specification states, “Information handling system 138 (e.g., referring to Figure 1) may automatically select, extract, and process stationary data events with minimal input parameter criteria. As discussed above, machine learning may be implemented (using one or more information handling system 138) to use multi-sensor data, for example, to perform mathematical operations such as regression with cross validation …”)
providing/provide one or more answer products from the extracted measurement data set (This limitation recites a mathematical concept. Paragraph 0023 states, “In such case, software training may include one or more algorithms utilized to find an answer product. Algorithm discussed below may be utilized with or without machine learning to select measurement data from borehole logging tool 134 during a ‘pipe break.’”)

Claims 2-4, 6-10, 12-14, and 16-20 depend on independent claim 1 and recite abstract ideas as a result of their dependency. Some of the dependent claims, like claims 4, 8, 14, and 18 further disclose mathematical concepts in the form of specific equations. 

With respect to step 2A, prong two, the claims do not recite additional elements that integrate the judicial exception into a practical application. The following limitations are considered “additional elements” and explanation will be given as to why these “additional elements” do not integrate the judicial exception into a practical application.

Claims 1 and 11
A method for a logging operation (A system for a logging operation) – This limitation is not indicative of integration into a practical application because it generally links the use of the judicial exception to a particular technological environment or field of use, which in this case, is the technological environment of borehole logging (see MPEP 2106.05(h)).
disposing a borehole logging tool into a borehole, wherein the borehole logging tool is disposed on a bottom hole assembly (BHA) (a bottom hole assembly (BHA) disposed on a drill string) - This limitation is not indicative of integration into a practical application because it generally links the use of the judicial exception to a particular technological environment or field of use, which in this case, is the technological environment of borehole logging (see MPEP 2106.05(h)).
taking one or more measurements at one or more depths in the borehole with the borehole logging tool to form a measurement data set (configured to take one or more measurements at one or more depths in a borehole with a borehole logging tool disposed on the BHA to form a measurement data set) - This limitation is not indicative of integration into a practical application because it generally links the use of the judicial exception to a particular technological environment or field of use, which in this case, is the technological environment of borehole logging (see MPEP 2106.05(h)). Also, measuring data adds insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).

Claims 2-4, 6-10, 12-14, and 16-20 depend on independent claim 1 and recite limitations that are not indicative of integration into a practical application as a result of their dependency.

Furthermore, dependent claims 2 and 12 disclose, “wherein the one or more stations are defined as pipe breaks.” This generally links the use of the judicial exception to a particular technological environment or field of use, that is, the drilling environment.

Furthermore, dependent claims 10 and 20 disclose, “wherein the BHA includes one or more batteries disposed inside the BHA.” This adds insignificant extra-solution activity to the judicial exception, as the addition of batteries to the BHA do not directly pertain to the core claimed operation of logging data.

With respect to step 2B, the claims do not recite additional elements that amount to significantly more than the judicial exception. The claimed invention does not add significantly more because, as discussed above in step 2A, prong two, the claims do nothing more than add insignificant extra-solution activity to the judicial exception or generally link the use of the judicial exception to a particular technological environment or field of use. The claims are directed to receiving data, processing data, and outputting a result based on the processed data. This is well-understood, routine, and conventional. Simply appending well-understood, routine, and conventional activities previously known to the industry, and specified at a high level of generality, to the judicial exception is not indicative of an inventive concept (aka “significantly more”) (see MPEP 2106.05(d) and Berkheimer Memo).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutchinson (US Pat 7306054) in view of Cui et al (CN105735977A) (see machine translation).

With respect to claim 1, Hutchinson discloses:
A method for a logging operation (column 14, lines 58-62 state, “Typically, data corresponding to the composition and mechanical properties of the earth formations (‘lithology’ data) are recorded with respect to depth in the wellbore if they are recorded using so-called ‘wireline’ well logging instruments.”; column 6, lines 1-2 state, “The recording unit 12 can be one of many types well known in the art for surface logging and/or MWD recording.”)
disposing a borehole logging tool into a borehole, wherein the borehole logging tool is disposed on a bottom hole assembly (BHA) (figure 1, reference 42; figure 3; column 1, lines 62-65 state, “Length of the drill string can be determined by adding together the lengths of individual segments of drill pipe and a bottom hole assembly used to turn the bit. The segments and bottom hole assembly components are threadedly coupled and uncoupled by the rig equipment, as is known in the art.”)
taking one or more measurements at one or more depths in the borehole with the borehole logging tool to form a measurement data set (figures 8-9 show graphs with depth on x axis; column 2, lines 36-43 state, “The instruments record values related the physical properties with respect to the time of recording … After the instruments are retrieved from the wellbore, the time-referenced recordings are correlated to the depth-time record. The result is a data set which is correlated to depth within the wellbore at which the measurements were made.”)
identifying one or more stations in the measurement data set (column 9, lines 10-37 state, “To calculate depth, in this embodiment, as shown at 62, the following values are established either by modeling, user input, or from measurements made by the sensors on the drilling rig … The values to be established may include … rotation speed (RPM) … If the drill pipe is not rotating (RPM(t) equals zero) …”; Here, like in the applicant’s specification, Hutchinson uses modeling to identify “stations” such as RPM distribution and instances where there is a pause of drilling operations (i.e. RPM(t) equals zero).)
extracting the one or more stations from the measurement data set to form an extracted measurement data set (column 14, lines 8-16 state, “Methods for training neural networks to control drilling operating parameters and bit design parameters … time-based values of control parameters that are used to train a neural network to optimize drilling performance include weight on bit, drilling mud flow rate and rotary speed of the bit …” See also column 16, lines 27-32, which state, “Determining the most likely lithology or formation property for combinations of drilling operating parameters and drilling response parameters may be performed, for example, by using an artificial neural network, Bayesian network, regression analysis …”)
providing one or more answer products from the extracted measurement data set (column 14, lines 16-18 state, “During training of the neural network, values of the control parameters are recorded with respect to the output parameter …”; the “answer products” are the output from the neural network processing) 
With respect to claim 1, Hutchinson differs from the claimed invention in that it does not explicitly disclose: 
as a depth difference vector measurement between a delta depth parameter and 0
With respect to claim 1, Cui et al discloses:
as a depth difference vector measurement between a delta depth parameter and 0 (page 3, lines 34-39 state, “the depth measurement to the vertical depth of the calculation: 1) is set for measuring depth and vertical depth is zero; 2) reading the well inclined angle alpha at the two measuring points … and upper and lower depth difference delta i, where i= 1, 2, 3, …, n …”)
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Cui et al into the invention of Hutchinson. The motivation for the skilled artisan in doing so is to gain the benefit of improving accuracy of drill tracking.

With respect to claim 11, Hutchinson discloses:
A system for a logging operation (column 14, lines 58-62 state, “Typically, data corresponding to the composition and mechanical properties of the earth formations (‘lithology’ data) are recorded with respect to depth in the wellbore if they are recorded using so-called ‘wireline’ well logging instruments.”; column 6, lines 1-2 state, “The recording unit 12 can be one of many types well known in the art for surface logging and/or MWD recording.”)
a bottom hole assembly (BHA) disposed on a drill string (figure 1, reference 42; figure 3; column 1, lines 62-65 state, “Length of the drill string can be determined by adding together the lengths of individual segments of drill pipe and a bottom hole assembly used to turn the bit. The segments and bottom hole assembly components are threadedly coupled and uncoupled by the rig equipment, as is known in the art.”), configured to take one or more measurements at one or more depths in a borehole with a borehole logging tool disposed on the BHA to form a measurement data set (figures 8-9 show graphs with depth on x axis; column 2, lines 36-43 state, “The instruments record values related the physical properties with respect to the time of recording … After the instruments are retrieved from the wellbore, the time-referenced recordings are correlated to the depth-time record. The result is a data set which is correlated to depth within the wellbore at which the measurements were made.”)
an information handling system connected to the BHA (column 6, lines 25-33 state, “Generally speaking, various embodiments of the invention are adapted to be run on the recording system 12 or on a remote computer …”)
identify one or more stations in the measurement data set (column 9, lines 10-37 state, “To calculate depth, in this embodiment, as shown at 62, the following values are established either by modeling, user input, or from measurements made by the sensors on the drilling rig … The values to be established may include … rotation speed (RPM) … If the drill pipe is not rotating (RPM(t) equals zero) …”; Here, like in the applicant’s specification, Hutchinson uses modeling to identify “stations” such as RPM distribution and instances where there is a pause of drilling operations (i.e. RPM(t) equals zero).)
extracting the one or more stations from the measurement data set to form an extracted measurement set (column 14, lines 8-16 state, “Methods for training neural networks to control drilling operating parameters and bit design parameters … time-based values of control parameters that are used to train a neural network to optimize drilling performance include weight on bit, drilling mud flow rate and rotary speed of the bit …” See also column 16, lines 27-32, which state, “Determining the most likely lithology or formation property for combinations of drilling operating parameters and drilling response parameters may be performed, for example, by using an artificial neural network, Bayesian network, regression analysis …”)
provide one or more answer products from the extracted measurement data (column 14, lines 16-18 state, “During training of the neural network, values of the control parameters are recorded with respect to the output parameter …”; the “answer products” are the output from the neural network processing)
With respect to claim 11, Hutchinson differs from the claimed invention in that it does not explicitly disclose: 
as a depth difference vector measurement between a delta depth parameter and 0
With respect to claim 11, Cui et al discloses:
as a depth difference vector measurement between a delta depth parameter and 0 (page 3, lines 34-39 state, “the depth measurement to the vertical depth of the calculation: 1) is set for measuring depth and vertical depth is zero; 2) reading the well inclined angle alpha at the two measuring points … and upper and lower depth difference delta i, where i= 1, 2, 3, …, n …”)
With respect to claim 11, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Cui et al into the invention of Hutchinson. The motivation for the skilled artisan in doing so is to gain the benefit of improving accuracy of drill tracking.

With respect to claims 2 and 12, Hutchinson, as modified, discloses:
wherein the one or more stations are defined as pipe breaks (column 9, lines 10-37 state, “To calculate depth, in this embodiment, as shown at 62, the following values are established either by modeling, user input, or from measurements made by the sensors on the drilling rig … The values to be established may include … rotation speed (RPM) … If the drill pipe is not rotating (RPM(t) equals zero) …”; Here, like in the applicant’s specification, Hutchinson uses modeling to identify “stations” such as RPM distribution and instances where there is a pause of drilling operations (i.e. RPM(t) equals zero). An instance where the drill pipe is not rotating anticipates the claimed “pipe break.”)

With respect to claims 3 and 13, Hutchinson, as modified, discloses:
wherein the pipe breaks are defined as pausing drilling operations (column 9, lines 10-37 state, “To calculate depth, in this embodiment, as shown at 62, the following values are established either by modeling, user input, or from measurements made by the sensors on the drilling rig … The values to be established may include … rotation speed (RPM) … If the drill pipe is not rotating (RPM(t) equals zero) …”; Here, like in the applicant’s specification, Hutchinson uses modeling to identify “stations” such as RPM distribution and instances where there is a pause of drilling operations (i.e. RPM(t) equals zero).)

With respect to claims 4 and 14, Hutchinson, as modified, discloses:
identifying pipe breaks using (claimed equation), wherein Depth(t) is a depth of the drilling operation at a specified time (This limitation is suggested by the teachings of Hutchinson. According to page 5 of the applicant’s specification, it is stated, “For example, when stationary, the corresponding derivative should be zero, as seen below (claimed equation stated as equation (1)).” Hutchinson discloses a condition where RPM(t) equals zero, which suggests a stationary condition, which suggests the claimed equation.)

With respect to claims 6 and 16, Hutchinson, as modified, discloses:
further comprising identifying a depth difference vector measurement using an accelerometer or measuring revolutions per minute of the BHA (column 6, lines 52-57 and column 8, lines 2-15 disclose accelerometers in the context of the depth measurement)

With respect to claims 7 and 17, Hutchinson, as modified, discloses:
further comprising training a neural network to identify the one or more stations with a training set (column 14, lines 1-24; column 16, lines 27-32)

With respect to claims 8 and 18, Hutchinson, as modified, discloses:
wherein a training set includes identifying pipe breaks using (claimed equation), wherein Depth(t) is a depth of the drilling operation at a specified time (see claims 4 and 14)

With respect to claims 9 and 19, Hutchinson, as modified, discloses:
further comprising producing one or more answer products, wherein the one or more answer products are raw log measurements (figures 8-9 disclose, actual, training, and prediction data; the data associated with the output answer products are construed to serve as the raw log measurements)

With respect to claims 10 and 20, Hutchinson, as modified, discloses:
wherein the BHA includes one or more batteries disposed inside the BHA (column 6, lines 45-46 state, “Other types of MWD systems may include batteries as an electrical power source.”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dou et al (CN107191177A) discloses a constant tool face angle drilling track control method.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LEONARD S LIANG/Examiner, Art Unit 2857                                                                                                                                                                                                        10/19/22

/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2857                                                                                                                                                                                                        11/8/2022